Title: From George Washington to Bushrod Washington, 22 April 1798
From: Washington, George
To: Washington, Bushrod



My dear Bushrod,
Mount Vernon 22d April 1798

Enclosed are Deeds from me to General Lee, and from him to me. They were copied from his original deed to me, without my previous examination of it, supposing (I understood it was drawn by Mr Charles Lee) that it was correct in all its parts. When we were about to execute the New one⟨s⟩ I found that his title to the old one was not recited—whether this is essential to the conveyance I know not, as the Lands are accurately described and he has, as he says, Doctr Skinners conveyance to him wch he will send me. The Patents from the Commonwealth to Skinner I have. If the Deeds enclosed are valid please to have them recorded—if not return them with your observations. I hope they are good wishing to have no more trouble with them. Yours Affectionately

Go: Washington

